F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 AUG 27 1999
                                     TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                         Clerk

 JOHN WALKENBACH

           Plaintiff-Appellant,
                                                       Case No. 99-3032
 v.
                                                       (D.C. CIV-98-3181-CIV)
 KATHLEEN M. HAWK; JANET RENO;                         (District of Kansas)
 G. L. HERSCHBERGER; J.W.
 BOOKER; WALTER C. CLARK;
 MARNE BOYLE, EARL H.
 ANDERSON, and BOB BOSTON
 Defendants-Appellees.




                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges,




       John Walkenbach, a federal prisoner, appeals the district court’s dismissal of his

civil rights action for failure to state a claim upon which relief can be granted. Mr.

Walkenbach alleged that the denial of his request for a transfer to the federal correctional

facility in El Reno, Oklahoma violated his constitutional rights to due process and equal

       *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
protection.1

       We agree with the district court that prisoners “enjoy no constitutional right to

placement in any particular penal institution.” See Rec. doc. 15, at 2 (citing Olim v.

Wakinekona, 461 U.S. 238, 244-48 (1983)); see also Brown-Bey v. United States, 720

F.2d 467, 470 (7th Cir. 1983) (“Due process does not require a hearing before federal

prisoners may be transferred from one federal correctional institution to another.”). Here,

Mr. Walkenbach has not alleged that his request for a transfer was denied on the basis of

a constitutionally impermissible motive. Instead, he argues that other inmates have been

granted transfers and that his mother’s illness constitutes a valid reason for transferring

him to the Oklahoma facility. These allegations are insufficient to state a claim for

violation of the federal constitution.




       1
               After examining the briefs and the appellate record, the panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. Fed. App. P. 34(a); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.

                                              2
      Accordingly, we AFFIRM the district court’s dismissal of Mr. Walkenbach’s

complaint.2



                                             Entered for the Court,



                                             Robert H. Henry
                                             Circuit Judge




      2
             In light of our resolution of the merits of this appeal, we deny Mr.
Walkenbach’s “Motion To Issue Order To All Defendants Not To Transfer Plaintiff Or
Any Other Retaliatory Action Be Taken Against Plaintiff For Submitting This Civil
Rights Action And Request To Seal This Document.”

                                         3